NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                              FEB 24 2015

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

SHERYL ELLEN EDWARDS,                            No. 12-17160

              Plaintiff - Appellant,             D.C. No. 5:11-cv-00320-LHK

  v.
                                                 MEMORANDUM**
CAROLYN W. COLVIN,*
COMMISSIONER OF SOCIAL
SECURITY ADMINISTRATION

              Defendant - Appellee.


                   Appeal from the United States District Court
                     for the Northern District of California
                     Lucy H. Koh, District Judge, Presiding

                           Submitted February 6, 2015***
                             San Francisco, California




        *
             Carolyn W. Colvin, Acting Commissioner of Social Security, is
substituted for her predecessor, Michael J. Astrue, Commissioner of Social
Security, pursuant to Fed. R. App. P. 43(c)(2).
         **
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       ***
             The panel unanimously concludes that this case is suitable for
decision without oral argument. Fed. R. App. 34(a)(2).
Before: TALLMAN and RAWLINSON, Circuit Judges, and DEARIE, Senior
District Judge.****



      Sheryl Edwards (“Edwards”) appeals the district court’s order remanding her

claim for disability insurance benefits, pursuant to Title II of the Social Security

Act, for further administrative proceedings. The district court found that the

Administrative Law Judge (“ALJ”) had erred (1) by failing to consider Edwards’

non-exertional limitations and (2) by relying solely on the medical vocational

guidelines as evidence of the existence of significant numbers of jobs that Edwards

was capable of performing. Nonetheless, Edwards argues that the district court

erred when it upheld the part of the ALJ’s decision that gave “no significant

weight” to the opinions of three treating physicians regarding Edwards’ limitations,

and that the district court should have remanded the case for an immediate award

of benefits. We review the district court’s order de novo, Berry v. Astrue, 622 F.3d
1228, 1231 (9th Cir. 2010), and review the decision to remand for an abuse of

discretion, Harman v. Apfel, 211 F.3d 1172, 1173 (9th Cir. 2000). We have

jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.




      ****
             The Honorable Raymond J. Dearie, Senior District Judge for the U.S.
District Court for the Eastern District of New York, sitting by designation.

                                           2                                     12-17160
      The ALJ did not err in giving “no significant weight” to the opinions of

Edwards’ treating physicians. Controlling weight is given to a treating physician’s

opinion when it “is well-supported by medically acceptable clinical and laboratory

diagnostic techniques and is not inconsistent with other substantial evidence in

[the] case record.” Orn v. Astrue, 495 F.3d 625, 631 (9th Cir. 2007) (internal

quotations omitted) (alteration in original); see also 20 C.F.R. § 404.1527(c)(2).

Where, as here, the treating doctors’ opinions are contradicted by other doctors’

opinions, the ALJ must state “specific and legitimate reasons that are supported by

substantial evidence” in the record for rejecting a treating physician’s opinion.

Ryan v. Comm’r of Soc. Sec., 528 F.3d 1194, 1198 (9th Cir. 2008).

      The ALJ provided three “specific and legitimate reasons [] supported by

substantial evidence” for discrediting Edwards’ treating physicians’ opinions as to

Edwards’ multiple chemical sensitivity and limitations. Id. First, the ALJ

correctly found that Drs. Vincent A. Marinkovich, Melvin Friedman, and Peter

Madill based their opinions almost entirely on Edwards’ self-reporting. Thus, the

ALJ found these three opinions not fully credible—a finding that Edwards does not




                                          3                                    12-17160
challenge on appeal.1 See Tommasetti v. Astrue, 533 F.3d 1035, 1041 (9th Cir.

2008) (“An ALJ may reject a treating physician’s opinion if it is based to a large

extent on a claimant’s self-reports that have been properly discounted as

incredible.” (quotation marks and citation omitted)). Second, the ALJ found that

the treating physicians’ opinions were not supported by other evidence in the

record such as clinical signs or diagnostic findings. See Batson v. Comm’r of Soc.

Sec. Admin., 359 F.3d 1190, 1195 (9th Cir. 2004) (affirming ALJ’s rejection of

contradicted medical opinion because it was conclusory, in checklist form, and not

supported by objective evidence). Third, the ALJ correctly pointed out

inconsistencies between two of the treating physicians’ opinions and their notes

relating to Edwards’ work history. See Valentine v. Comm’r Soc. Sec. Admin., 574
F.3d 685, 692-93 (9th Cir. 2009) (ALJ validly “identified a contradiction” in the

treating physician’s opinion because although the doctor opined that the claimant

was unemployable he acknowledged that the claimant continued to work full-

time).


         1
             Edwards argues in passing that the ALJ improperly relied on his first-
hand observation of Edwards in the hearing room in finding her not credible. An
ALJ’s “personal observations may be used” where, as here, they were part of “the
overall evaluation of the credibility of the individual’s statements.” Orn v. Astrue,
495 F.3d 625, 639-40 (9th Cir. 2007) (quoting Social Security Ruling 96-7p at 8,
available at 61 Fed. Reg. at 34,488). There was no error.

                                          4                                   12-17160
      Edwards argues that, in reaching these conclusions, the ALJ improperly

relied on evidence from non-treating doctors who examined Edwards in 2009 after

her date last insured. But as we have previously stated, “[i]t is obvious that

medical reports are inevitably rendered retrospectively and should not be

disregarded solely on that basis.” Smith v. Bowen, 849 F.2d 1222, 1225 (9th Cir.

1988). Since the evaluations of Drs. Clark E. Gable and Steven Gerber relied on

medical evidence from the insured period, the ALJ did not err in finding their

opinions “relevant to an evaluation of the pre-expiration condition.” Id.

Remand for further administrative proceedings is appropriate where there are

outstanding issues that must be resolved before a disability determination can be

made, and where it is not clear from the record that the ALJ would be required to

find the claimant disabled if all the evidence were properly evaluated. See Vasquez

v. Astrue, 572 F.3d 586, 593 (9th Cir. 2009).

      Here, the district court did not abuse its discretion by remanding for further

proceedings because there are outstanding issues that the ALJ must consider,

including (1) incorporating Edwards’ non-exertional limitations in her residual

functional capacity, and (2) posing an accurate hypothetical to the vocational

expert. The common approach in this circuit—and the sensible one here taken by



                                          5                                      12-17160
the district court—is to remand for such fact finding. See, e.g., Harman, 211 F.3d

at 1180 (“In cases where the testimony of the vocational expert has failed to

address a claimant’s limitations . . . we consistently have remanded for further

proceedings rather than payment of benefits.”); Hill v. Astrue, 698 F.3d 1153, 1162

(9th Cir. 2012) (“Because the overall record shows [] additional assumptions

should have been incorporated into the ALJ’s hypothetical, remand is

appropriate.”).

      AFFIRMED.




                                          6                                     12-17160